PER CURIAM.
Affirmed on authority of Meloche v. Meloche, 101 Fla. 659, 133 So. 339, 140 So. 319, and Randall v. Randall, 158 Fla. 502, 29 So. 2d 238, but without prejudice to appellant to apply to the Chancellor to require security for the payment of maintenance for the minor children if a proper showing can be made under Section 65.14, Florida Statutes, F.S.A.
Upon remand of the cause, either party is authorized to apply to the Chancellor to make such modification as to the manner and method of accomplishing a division of the corporate stock held by them in the light of our opinion in Schnitzer v. Schnitzer, Fla.1949, 40 So.2d 450.
Affirmed.
TERRELL, C. J., and ROBERTS, DREW and THORNAL, JJ., concur.